DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake (JP 2003-235790).

In regard to claim 1, Miyake discloses a bending control mechanism (6, Fig. 3) for a medical instrument comprising: 
(housing of the bending control mechanism, Fig. 3) having an opening (Fig. 4 illustrates an opening in the housing for the lever (6a) to project);
a bending control lever (6a) including a shaft member and a finger rest being attached to one another, the shaft member includes respective first and second ends wherein the first end being attached to the base portion and the second end extends to an outside of the base portion through the opening, the finger rest being disposed on the second end of the shaft member and having an outer diameter greater than the shaft member so as to enable the bending control lever tilting the shaft member from a neutral state to a predetermined angle by operation of the finger rest (see annotated Fig. 4a below, Fig. 4c illustrates tilting of the shaft member via the finger rest); and
an elastic cover (6g) including a peripheral edge portion on the base portion, an outer peripheral wall portion rising from the peripheral edge portion to a top portion formed at a first height where the finger rest does not come into contact with the elastic cover when the shaft member has been tilted to the predetermined angle, a descending portion descends from the top portion of the outer peripheral wall portion, a planar portion having a plane formed with a predetermined width in a radial direction on an inner peripheral side of the descending portion, an inner peripheral wall portion disposed contiguously on an inner peripheral side of the planar portion and rising to a second height higher than the first height, and a central portion disposed contiguously on an inner peripheral side of the inner peripheral wall portion and being attached on the bending control lever and to close the opening (see annotated Fig. 4a below).

    PNG
    media_image1.png
    664
    682
    media_image1.png
    Greyscale


In regard to claim 2, Miyake teaches wherein the first height is set at a height where the inner peripheral wall portion does not come into contact with the descending portion when the shaft member has been tilted to the predetermined angle (Fig. 4c).

In regard to claim 3, Miyake teaches wherein a total length from the peripheral edge portion to the central portion when the outer peripheral wall portion, descending portion, planar portion and inner peripheral wall portion have been spread unfolded is greater than a linear distance between the peripheral edge portion and the central portion when the shaft member has been tilted to the predetermined angle (Figs. 4a,4c).

In regard to claim 4, Miyake discloses a bending control mechanism (6, Fig. 3) for a medical instrument, comprising:
a base portion (housing of the bending control mechanism, Fig. 3) configured to be held in place on a control portion of the medical instrument (Fig. 3);
a bending control lever (6a) configured to be tiltably supported on the base portion; the bending control lever includes a shaft member and a finger rest each of which being attached to one another, the shaft member includes respective first and second ends wherein the first end being attached to the base portion and the second end extends to an outside of the base portion through an opening, the finger rest being disposed on the second end of the shaft member and having an outer diameter greater than a diameter of the shaft member (see annotated Fig. 4a below); and
an elastic cover (6g) configured to be disposed between the base portion and the bending control lever, the elastic cover being defined by an outer peripheral wall portion, an inner peripheral wall portion, and a valley portion extends therebetween all (see annotated Fig. 4a defining the portions of the elastic cover and Fig. 4c which illustrates the prevention of contact between the finger rest and top portion when the control lever is tilted).

    PNG
    media_image2.png
    664
    682
    media_image2.png
    Greyscale


In regard to claim 5, Miyake teaches wherein the outer peripheral wall portion rises from a peripheral edge portion to a top portion formed at a first height where the finger rest does not come into contact with the elastic cover when the shaft member has been tilted to a predetermined angle (see Fig. 4c which illustrates the prevention of contact between the finger rest and the elastic cover when the shaft member is tilted).

In regard to claim 6, Miyake teaches wherein respective outer and inner peripheral wall portions include respective first and second heights and wherein the second height is higher than the first height so as to ensure a sufficient elastically-deformable region for the inner peripheral wall portion (annotated Fig. 4a illustrates the second height locate near the top of the shaft being higher than first height located at the top portion).

In regard to claim 7, Miyake teaches wherein the elastic cover further includes a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 4a).

In regard to claim 8, Miyake teaches wherein the elastic cover further includes a central portion disposed contiguously to the inner peripheral wall portion and attached on the bending control lever (see annotated Fig. 4a).

In regard to claim 9, Miyake teaches wherein the elastic cover further includes:
a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 4a), and
a central portion disposed contiguously to the inner peripheral wall portion and attached on the bending control lever (see annotated Fig. 4a).

In regard to claim 10, Miyake teaches wherein the valley portion is defined by:
a descending portion descends from the top portion of the outer peripheral wall portion (see annotated Fig. 4a), and
a planar portion disposed contiguously from the descending portion to the inner peripheral wall portion (see annotated Fig. 4a).

In regard to claim 11, Miyake teaches wherein the valley portion is defined by:
(see annotated Fig. 4a), and
a planar portion disposed contiguously from the descending portion to
the inner peripheral wall portion (see annotated Fig. 4a), and
wherein the elastic cover further includes a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 4a).

In regard to claim 12, Miyake teaches wherein the valley portion is defined by:
a descending portion descends from the top portion of the outer peripheral wall portion (see annotated Fig. 4a), and
a planar portion disposed contiguously from the descending portion to the inner peripheral wall portion (see annotated Fig. 4a), and
wherein the elastic cover further includes a central portion disposed contiguously to the inner peripheral wall portion and attached on the bending control lever (see annotated Fig. 4a).

In regard to claim 13, Miyake teaches wherein the valley portion is defined by:
(see annotated Fig. 4a), and
a planar portion disposed contiguously from the descending portion to the inner peripheral wall portion (see annotated Fig. 4a), and
wherein the elastic cover further includes:
a peripheral edge portion disposed contiguously to the outer peripheral wall portion and attached on the base portion (see annotated Fig. 4a), and
a central portion disposed contiguously to the inner peripheral wall portion and attached on the bending control lever (see annotated Fig. 4a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/            Primary Examiner, Art Unit 3795                                                                                                                                                                                           	 July 9, 2021